PER CURIAM.
Appellant Roman Chad Johnson appeals judgments and sentences imposed upon his admission that he violated his probation in 14 cases, and upon his plea of no contest to a newly charged crime in Case No. 96-1639. Johnson’s appellate counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), indicating that no reversible error is apparent from the face of the record. We agree with this conclusion as to the violation of probation cases, and therefore affirm the judgments and sentences entered therein.
However, our review of the record indicates that although appellant entered a plea of no contest to the lesser included offense of misdemeanor trespass to a vehicle in Case No. 96-1639, the written judgment and sentence adjudicates him guilty of the felony offense of grand theft of a motor vehicle, and imposes a sentence of two years incarceration. Although no objection to the written judgment and sentence was raised in the trial court, we conclude that adjudicating appellant guilty of the charged felony in Case No. 96-1639, when his plea was entered to a lesser included misdemeanor offense, constitutes fundamental error. Cf. Peavy v. State, 706 So.2d 943 (Fla. 1st DCA 1998). Accordingly, we reverse the judgment and sentence in Case No. 96-1639, and remand that case to the trial court for further proceedings consistent with this opinion.
AFFIRMED in part, REVERSED in part, and REMANDED.
WOLF, MICKLE and LAWRENCE, JJ., concur.